Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 3,4,6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivitski et al (2003/0158490) and Elhawary et al (2015/0141808) and QI et al (2012/0136242).

3. (Currently Amended): A location detection system, comprising:
an elongate body with a lumen; (see at least figure 12 of Krivitski)
a first sensor positioned along the elongate body at or in proximity to a distal end of
the elongate body; (see at least figure 12 of Krivitski)
a second sensor positioned along the elongate body proximal to the first sensor; (see at least figure 12 of Krivitski)
one or more openings (see at least figure 12 of Krivitski) located along the elongate body between the first and second sensors, wherein the first and second sensors are positioned on the elongate body such that both the first and second sensors measure at least one parameter of a mixture of a first fluid and a second fluid after the first fluid is emitted from the one or more openings and into the second fluid; (see at least figure 12 and ¶156,158 of Krivitski.  Further, even if no fluid was ejected from the distal most port of the catheter shown in figure 12, the catheter sensors 36c,36d can both still sense a parameter from the mixture if the flow is minimal, stagnant or turbulent such that each sensor is exposed)

a controller in communication with the first and second sensors, wherein the
controller is configured to receive a signal indicative of the at least one parameter of the
mixture and is further configured to determine whether the first and
second sensors are advanced in a predetermined direction and predetermined vessel within a
body of a subject based upon the signal and to provide an indicator when the distal end of the
elongate body fails to track along the predetermined direction or predetermined vessel. (Krivitski is silent as to such controller.  Elhawary teaches a controller, ¶18.  Such controller is employed to allow for navigation inside a vessel of a body, ¶28, and where position data is obtained based on temperature differences, etc., ¶30, and where the branches of the vessel can be located, and hence the direction of the catheter body is traversing, and in what vessel a lead body is located based on where the branches are coated, ¶33.  It would have been obvious to use such controller of Elhawary with the device of Krivitski since it would allow for the proper placement of the body in the patient in a predictable manner.  Further, Elhawary does not explicitly teach an indicator when the body fails to track in a predetermined direction or vessel.  QI teaches an indicator when, for example a catheter, is inserted in the wrong direction a red circle is output, see at least ¶127.  To have such indicator would have been obvious since it would enable the user to be alerted of incorrect position of the body in a predictable and well-known manner.)

4. (Previously Presented): The system of claim 3 wherein the controller is
configured to receive the signal as the first and second sensors are moved within the body of
the subject. (the catheter of Krivitski can move thru the body of the patient)

6. (Previously Presented): The system of claim 3 wherein the elongate body comprises a guidewire. (Krivitski is silent as to a guidewire.  Elhawary teaches a guidewire, see at least ¶21 of Elhawary.  It would have been obvious to use such since they are common in the art and would yield no unpredictable results)

7. (Previously Presented): The system of claim 3 wherein the elongate body comprises a catheter. (see at least figure 12 of Krivitski)

8. (Previously Presented): The system of claim 3 wherein the one or more openings are movably positioned relative to the first and second sensors. (the openings can be positioned
any relative distance from the sensors, depending upon design considerations. No
unpredictable results would be achieved by moving the openings closer or farther way from the
sensors.)

9. (Previously Presented): The system of claim 3 wherein the first and second sensors comprise a conductivity sensor. (at least ¶42 of Krivitski teaches impedance sensors.
One or ordinary skill in the art would know that conductivity s the reciprocal of impedance.
Such are analogous quantities and using conductivity would yield no unpredictable results)

10. (Previously Presented): The system of claim 3 wherein the lumen extends at least partially through the elongate body. (see at least figure 12 of Krivitski)

11. (Previously Presented): The system of claim 3 wherein the lumen extends entirely through the elongate body. (see at least figure 12 of Krivitski)

12. (Previously Presented): The system of claim 3 wherein the first and second sensors are positioned at a fixed distance relative to an opening of the one or more openings. (see at least figure 12 of Krivitski)


13. (Previously Presented): The system of claim 3 further comprising a fluid
reservoir in communication with the lumen. (it is considered to be obvious that the fluid is
received by the catheter from a container or reservoir in order to conveniently hold the
injectate. Such reservoir is considered to be common and would yield predictable results)

14. (Previously Presented): The system of claim 3 wherein the controller is configured to obtain a position of the first and second sensors within a vasculature of the body of the subject based upon the signal. (see at least ¶15,33 of Elhawary which teaches obtaining 3D shape and dynamics of the vasculature to detect branches and bifurcations, which will lead one to be able to locate the body relative to said branches and bifurcations.)

15. (Currently Amended): A method of determining a location within a body of a subject, comprising:
advancing an elongate body intravascularly within the body of the subject;
introducing a first fluid through a lumen defined within the [[an]] elongate body and through one or more openings located at or in proximity to a distal end of the elongate body; (see at least ¶12,40,42 of Krivitski)

measuring a signal via a first sensor and a second sensor of at least one parameter of a mixture of the first fluid and a second fluid after the first fluid is emitted from the one or more openings and into the second fluid, wherein the first sensor is positioned along the elongate body at or in proximity to the distal end of the elongate body and the second sensor is positioned along the elongate body proximal to the first sensor such that the one or more openings are located along the elongate body between the first and second sensors; (see at least figure 12 and ¶56,158 of Krivitski)
determining via a controller in communication with the first and second sensors a position of the first and second sensors within the body of the subject based upon the signal;
further determining via the controller whether the first and second sensors are being advanced in a predetermined direction and predetermined vessel within the body of the subject based upon the signal; and providing an indicator when the distal end of the elongate body fails to track along the predetermined direction or predetermined vessel.  (Krivitski is silent as to such controller.  Elhawary teaches a controller, ¶18.  Such controller is employed to allow for navigation inside a vessel of a body, ¶28, and where position data is obtained based on temperature differences, etc., ¶30, and where the branches of the vessel can be located, and hence the direction of the catheter body is traversing, and in what vessel a lead body is located based on where the branches are coated, ¶33.  It would have been obvious to use such controller of Elhawary with the device of Krivitski since it would allow for the proper placement of the body in the patient in a predictable manner.  Further, Elhawary does not explicitly teach an indicator when the body fails to track in a predetermined direction or vessel.  QI teaches an indicator when, for example a catheter, is inserted in the wrong direction a red circle is output, see at least ¶127.  To have such indicator would have been obvious since it would enable the user to be alerted of incorrect position of the body in a predictable and well-known manner.)


16. (Currently Amended): The method of claim 15 wherein the elongate body is advanced intravascularly within the body of the subject while introducing the first fluid. (such step
would merely yield obvious results such as moving the catheter to another location which needs
to evaluated.)

17. (Previously Presented): The method of claim 15 wherein measuring a signal comprises measuring a conductivity of the mixture. (at least ¶42 of Krivitski teaches impedance sensors.  One or ordinary skill in the art would know that conductivity s the reciprocal of impedance.
Such are analogous quantities and using conductivity would yield no unpredictable results)

18. (Previously Presented): The method of claim 15 wherein determining via a controller comprises determining the position as the first and second sensors are moved within the body of the subject. (see at least ¶15,33 of Elhawary which teaches obtaining 3D shape and dynamics of the vasculature to detect branches and bifurcations, which will lead one to be able to locate the body relative to said branches and bifurcations.)

19. (Previously Presented): The method of claim 15 wherein the one or more openings are movably positioned relative to the first and second sensors. (the openings can be
positioned any relative distance from the sensors, depending upon design considerations. No
unpredictable results would be achieved by moving the openings closer or farther way from the
sensors.)

20. (Previously Presented): The method of claim 15 wherein the first and second sensors comprise a conductivity sensor. (at least ¶42 of Krivitski teaches impedance sensors. One or
ordinary skill in the art would know that conductivity is the reciprocal of impedance. Such are
analogous quantities and using conductivity would yield no unpredictable results)


21. (Previously Presented): The method of claim 15 wherein introducing a first fluid comprises introducing the first fluid into a blood environment within the body of the subject. (see at least ¶8 of Krivitski which teaches that a blood flow rate is determined, thus it is put in a blood environment)

22. (Previously Presented): The method of claim 15 wherein determining via a controller comprises comparing a known conductivity value of the second fluid within the elongate body against a diluted conductivity value of the mixture. (as mentioned above, Krivitski teaches measuring impedance, which is considered to be obvious over measuring conductivity)



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivitski et al (2003/0158490) and Elhawary et al (2015/0141808) and QI et al (2012/0136242), and further in view of Weber et al (2015/0112215).

5. (Previously Presented): The system of claim 3 wherein the elongate body comprises a stylet. (Krivitski is silent as to a stylet. However, Weber teaches a guidewire 30
which has two sensors thereon, ¶36. It would have been obvious to use a guidewire in place of
a Catheter to hold the sensors since it would merely yield predictable results. Further, a stylet is
considered to be an obvious variant of a guidewire; they perform the same function.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13+ of U.S. Patent No. 10,092,215 in view of Krivitski et al (2003/0158490), Elhawary et al (2015/0141808) and QI et al (2012/0136242).  At least one claim of the present application is obvious over at least one clam of the ‘215 patent. Patent clam 13 includes all of the subject matter of application clam 3, except for two sensors. Krivitski teaches using two sensors on the catheter body to sense a fluid temperature,
see discussion above. To use two sensors would have been obvious since it would yield
predictable results, such as more accurate data.  Further it would have been obvious to use the controller of Elhawary and the indicator of QI for reasons mentioned supra.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792